 UNITED INDUSTRIAL WORKERS, PACIFIC DISTRICTUnited Industrial Workers of North America,PacificDistrict,affiliated with the Seafarers'InternationalUnion of North America,AFL-CIO and Sea-LandService,Inc. and International Union of Operating-Engineers,Local302, AFL-CIO. Case 19-CD-164January 29, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingan 8(b)(4)(i) and (ii)(D) charge filed on June 3, 1970,by Sea-Land Service, Inc.' The charge alleged that onMay 27, 1970, United Industrial Workers of NorthAmerica, Pacific District, affiliated with the Seafarers'International Union of North America, AFL-CIO,'caused a work stoppage by Sea-Land's employees toforce Sea-Land to assign the work of operating itscrawler crane at the navy dock at Kodiak, Alaska, tomembers of the Seafarers, rather than to members ofInternational Union of Operating Engineers, Local302, AFL-CIO.'A hearing was held at Kodiak, Alaska, on August5, 1970, and at Seattle, Washington, on August 7,before Hearing Officer Richard Stratton. All partiesappeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing on the issues.Thereafter, the Seafarers and the Operating Engineersfiled briefs in support of their positions.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds them to be freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the National La-bor Relations Board makes the following findings:ITHE BUSINESSOF THE EMPLOYERThe parties have stipulated, and we find, that Sea-Land is a Delaware corporation engaged in the se-veral States, including the State of Alaska, in thetransporting of cargo principally by container. Duringthe year prior to the hearing Sea-Land shipped goods'Hereinafter referred to as Sea-Land.2Hereinafter referred to as the Seafarers.3Hereinafter referred to as the Operating Engineers. The Operating Engi-neers was permitted to intervene and participate in the hearing241valuedin excessof $50,000 from points outside theState of Alaska directly to various ports in that State,including the port of Kodiak and the port of Anchor-age. A like quantity of goods was shipped from thoseports directly to ports outside the State of Alaska. Itwas further stipulated, and we find, that Sea-Land isengaged in commerce within themeaning ofSection2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties have stipulated, and we find, thatUnited Industrial Workers of North America, PacificDistrict, affiliated with the Seafarers' InternationalUnion of North America, AFL-CIO, and Interna-tionalUnion of Operating Engineers, Local 302,AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTESea-Land has serviced the port of Kodiak, Alaska,since about 1964. During 1966, 1967, and up to the fallof 1968, Sea-Land operated two cargo vessels, theAnchorageand theSeattle,into Kodiak, each carryinga shipboard crane. This crane was operated by fourlongshoremen each working an hour on an hour off,with the off-duty operator working either as a hatchtender, or a signalman, or in some other capacityabout the vessel. TheAnchorageand theSeattlecar-ried break bulk cargo which was unloaded by ships'gear manned by longshoremen. Sea-land later elim-inated that operation and converted the vessel entirelyto loaded vans. As a result, an entire longshore crewwas also eliminated.4 Late in 1968, this operation wasaided by the use of barges operating between Anchor-age and Kodiak. These barges had aboard a Manito-woc "4000" crane, commonly called a crawler crane.The operation of this crane was performed by a mem-ber of the barge crew whose union affiliation, if any,is not shown by the record, and by an operating engi-neer flown in on occasion from Anchorage, a distanceof 250airmilesfrom Kodiak. With the coming ofwinter the barges were unable to operate, and a ship-thePacific Apollowas permanently substituted for theSeattleand theAnchorage.As a rule, thePacific Apollomakes two trips a week the year round.In December 1969, the Manitowoc crane was re-moved from the barge and placed on crawlers on theU.S. Naval Station dock at Kodiak where it was usedto unload containers from thePacific Apollo.Sea-Land then assigned the work of operating the crane4 This historyparallels that described by the Board inUnited IndustrialWorkers of North America,AnchorageLongshore Unit, affiliatedwithSeafar-ers' InternationalUnionof North America, AFL-CIO (Albin Stevedore Compa-ny),182 NLRB No 99188 NLRB No. 32 ' 242DECISIONSOF NATIONALLABOR RELATIONS BOARDto L. R. Cagle, a member of Local 302 of the Operat-ing Engineers.At the time of this assignment, Caglewas regularly employedas a mechanicand was en-gaged inrepairing Sea-Land's heavy machinery. Fol-lowingthenewassignment,Caglespentapproximately 8 to 10 hour per week operating theManitowoc, or crawler, crane (about 4-5 hour oneach of thePacific Apollo'stwo arrivals per week) andthe remainder of the week in his regular mechanicwork.Seafarers objected to the assignment of the operat-ing of the Manitowoc crane to Cagle, and demandedthat the work beassignedto longshoremen whom itrepresented. Sea-Land refused the demand. On May27, 1970,in responseto a request by Sea-Land thatSeafarersdispatch a crew of longshoremen to helpunload thePacific Apollo.Seafarers business repre-sentative told Sea-Land that it would not dispatch anylongshoremen to perform the requested unloadingwork unless a longshoreman was put on the Manito-woc "4000" crane. A work stoppage thereafter occur-red. In a temporary adjustment of the dispute,Sea-Land agreed to accept the dispatch of a long-shoreman crane operator while continuing to assignthe actual operation of the crane to Cagle. On June 3,Sea-Land filed a charge alleging violations of Section8(b)(4)(i) and (ii)(D) of the Act by Seafarers, but,pending the Board's determination of the dispute, hascontinued to operate under the above-described ar-rangement.A.The Contentions of the Parties1. Sea-Land takes no position as to the merits of thedispute and is willing to accept the Board's determina-tion of it.2. Seafarers bases its claim to the disputed workprimarily on the fact that the Manitowoc "4000"crawler crane is now being used to perform traditionallongshorework as a result of mechanization and mod-ernizationin the shipping industry, and that suchcrane has in fact replaced the shipboard cranes whichwere operated by longshoremen. Furthermore, it as-serts that there are provisions in its contract with Sea-Land which require the requested assignment. Final-ly,itargues that various longshoremen possessexperience in operating cranes used for loading andunloading work, and that the factors of industry prac-tice, economy, and safety also support its position.3.Operating Engineers argues that its memberspossess superior skills in crane operation, that its cur-rent contract with Sea-Land supports the assignment,and that such considerations as past practice and effi-ciency of operations weigh in its favor.B.Applicability of the StatuteBefore the Board may proceed witha Determina-tion of Dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonablecause tobelieve a violation of Section 8(b)(4)(D) has occurred.In this case, the parties stipulated that a work stop-page of longshoremen occurred on or about May 27,1970, in supportof Seafarers'demand that the workof operating the Manitowoc "4000" crawler crane beassigned to longshoremen represented by Seafarers,rather than to employees represented by OperatingEngineers.We conclude, on the basis of the record, that thereis reasonable cause to believe a violation of Section8(b)(4)(D) has occurred and that the dispute is proper-ly before the Board for determination under Section10(k) of the Act.C.Merits of the DisputeIn theCBScase,5 the Supreme Court charged theBoard with the "responsibility and duty to decidewhich of the two or more employee groups claimingthe right to perform certain work tasks is right andthen specifically to award such tasks in accordancewith its decision." Pursuant to that mandate, theBoard, inInternational Association ofMachinists,Lodge No. 1743, AFL-CIO (J. A. Jones ConstructionCo.),6 stated that it would thenceforth determine theassignment of disputed work only after balancing allrelevant factors. The factors described below arethose asserted by the parties in support of their re-spective claims.1.Collective-bargaining agreementsEach of the union parties holds a current contractto which Sea-Land is a party.The Seafarers contract, effective from October 1,1966, to September 30, 1917, contains the followingrelevant provisions:1.Thestatusquoas to the scope oflongshoremen's -work shall be maintained.2. The provisions of the Agreement shall applyto the handling of cargo and its transfer fromvessel to first place of rest and vice versa andshall cover:Allmovement of cargo on vessels of anytype or on docks or to and from railroad carsand barges at docks shall be covered by this,'N L R Bv Radio & Television Broadcast Engineers Union,Local 1212,International Brotherhoodof ElectricalWorkers,AFL-CIO [Columbia Broad-casting System],364 U S.573, 5866 135 NLRB 1402 UNITED INDUSTRIAL WORKERS, PACIFIC DISTRICTand all labor involved therein is assigned tolongshoremen....3. I. All machinery, equipment and other toolsnow or hereafter used moving cargo shall be op-erated by longshoremen when used in an opera-tioncovered by this Agreement, and theoperation thereof is assigned to longshoremenand is covered by this Agreement ....The contract further provides for "55 cents abovebasic straight time rate and 82 cents above basicovertimerates," for the above-described work. It doesnot specifically assign the operation of the disputedcrane to longshoremen.The contract on which Local 302 relies is effectivefrom July 1, 1968, to June 30, 1972, and describes itscoverage as extending to "all engineers, apprenticesand mechanics falling within the jurisdiction" of Lo-cal 302 within the State of Alaska. However, the wageschedule therein set our lists only the rates for "me-chanics" and for "mechanic helpers," and further pro-vides that "All other classifications and wage rates forthe operation and maintenance and repair of heavyequipment fall within the scope of the Master LaborAgreement between the Alaska Chapter of the Associ-ated General Contractors of America, Inc., and Local302...."We find neither of these contracts controlling withrespect to the disputed work. Neither of them explic-itly confers the operation of the disputed crane to theemployees each respectively covers, and both weremade some time before Sea-Land began using thedisputed dockside crane for the unloading of vessels.'2.Company and industry practicesSea-Land's assignments, as reflected by the recordin this case, indicate that it, like other employers en-gaged in similar operations in Alaskan ports, attempt-ed to divide the work of operating cranes used inunloading vessels at its own Alaska port between thetwo groups of employees here involved according towhether the cranes were located on board ship or onthe dock. In other 10(k) cases in which we have beencalled upon to consider similar employer practices inAlaska, we have noted that, because of the increaseduse of containerized cargo for shipping purposes andthe elimination of ships' cranes altogether, this dichot-omy no longer serves to delineate traditional long-shorework from other kinds of port jobs alsorequiring the use of cranes. Indeed, there is evidencethat Sea-Land itself recognizes this as a reality. For,according to the testimony of J. A. Baker, general7CfAlbin Stevedore Company, supra,where we had before us somewhatcomparable contractual claims by these same unions with respect to theoperation of whirly cranes243manager for Sea-Land, Alaska Division, when theManitowoc crane was put ashore, management haddecided that a longshoreman should be assigned tothe crane, and that he was surprised that this had notbeen done. Other employers in the maritime industry,as well as the unions representing employees in theindustry, have also recognized that the trend has beentoward the replacement of manpower by mechanizedequipment, and have sought to cope with the ensuingproblems in realistic fashion.8 As was pointed out intheAlbincase, the West Coast longshore agreement,executed by the Pacific Maritime Association andvarious craft unions in 1961, had as its primary aimthe lightenings of the impact of unemployment uponlongshoremen due to mechanization, and the conse-quent promotion of industrial peace in this area ofAmerican industry. Recognizing the soundness of thisobjective, the Board relied on it as a factor favoringlongshoremen in the hammerhead crane and whirlycrane cases, even though these disputes also involvedthe Seafarers, which is not a signatory to the agree-ment, and the Alaskan port, which is not covered bythe agreement.The disputed work in this case, like that in thehammerhead and whirly crane cases, is in the broad-est sense longshore work as it involves the loading anddischarging of cargo from vessels. We see no reasontherefore to deviate here from implementation of theabove policy. We note in this respect that, as appearsfrom a comprehensive view of all these crane disputes,the employers' use of dockside cranes as a substitutefor shipboard cranes has progressed from the ham-merhead crane to the whirly crane and here to thecrawlerManitowoc "4000" crane. In view of theabove considerations, we find that industry practicefavors the longshoremen.3.Relative skills, economy, andefficiency of operationsThe factor of relative skill in the operation of theManitowoc "4000" crawler craneseems,at the outset,to favor operating engineerssince it issimilar to thewhirly crane 9 -one which has been worked by themin the Alaska area for some time. However, this ad-vantage is tempered by the record evidence that mostof the Manitowoc crane work at Sea-Land's dock isperformed by only one operating engineer, namely C.B SeeInternational Longshoremen's and Warehousemen's Union and Interna-tional Longshoremen's and Warehousemen'sUnion,Local No19 (AmericanMail Line, Ltd and Mobile Crane Company),144 NLRB 1432,InternationalLongshoremen's and Warehousemen's Union andInternational Longshoremen'sand Warehousemen's Union,Local No 19 (Albin Stevedore Companyand Alas-ka Freight Lines, Inc),144 NLRB1443 (relating toLongshoremen's andWarehousemen'sUnion and its Local Union No 10 (Howard Terminal). 147NLRB 3599 If the craneis removed from the crawler tracks and mounted on a gantry,another type of track, itbecomes in effect a whirly crane. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDL. Cagle, who, until assigned this crane work, hadbeen employed as a mechanic and had no prior expe-riencein the operation of this crane.1° Furthermore,Cagle testified that he learned to operate the crawlercranein about half an hour, and that "more thanlikely" any person with experience in operating anytype of crane could learn to operate the crawler cranein thesame lengthof time. As longshoremen had beenassignedto the operation of cranes used for similarunloading work while the same were on shipboard, itis bovious thatsomeamong them have had experiencein craneoperation work and could easily learn tooperate this crane within a short period of time. More-over, the record shows that Sea-Land and Seafarershave agreed to institute a joint training program onthis crane.In terms ofeconomy and efficiency of operations,not only are longshoremen more readily available onthe dock than operatingengineersin emergencies, butlongshoremencan also interchange between the posi-tions of crane operator and hatchtender whose dutiesare to signalthe operator and point out cargo in theship's hold which the operator cannot see. Such aninterchange would eliminate the need for a relief oper-ator, and it would also mean that the longshore opera-tor would perform with a higher degree of safety andefficiency because he would switch off the job at reg-ular intervalsand gain familiarity with physical con-ditions aboard ship. As concerns operating engineers,their crane operators work with an oiler and helper,and neither interchanges with the hatchtender. Bal-ancing all the foregoing considerations, we find that,while both groups of employees possess the necessaryskills to perform the disputed work, the factors ofeconomy and efficiency of operations favor the Sea-farers' claim to the work. On several occasions whenthe Manitowoc crane was unloading from a barge, itbecame necessary for Sea-Land to fly an operatingengineerin from Anchorage to Kodiak, a distance of250 air miles, because of the unavailability of an oper-ating engineerin the Kodiak area.4.Gain or loss of employmentThe record shows that, whereas membership in the10Cagle,however, had had extensive experience on the cranes in prioremployment.Operating Engineers totals more than 1,600 employ-ees in the Kodiak area, membership in the Seafarersin thesame areatotals 20 registered longshoremen.The largest number of employment opportunitiesopen to operatingengineersin the Alaska area is inthe building and construction industry. For long-shoremen employment opportunities are limited tothe shipping industry. Placed in this context, a loss ofone job opportunity for longshoremen is a significantone. Thus, we conclude that a finding herein thatoperatingengineersare entitled to the operation of theManitowoc "4000" crawler crane would bring abouta significant loss of employment for longshoremen ascontrasted with a minimal gain for operating engi-neers.ConclusionsUpon the entire record in this case and the forego-ing consideration of all relevant factors, we concludethat longshoremen represented by the Seafarers areentitled to the work in question, and we shall de-termine the dispute in their favor. We do not, howev-er, award the work to the Seafarers or its members. Inmakingthis determination we particularly rely on thefactors of industry practice, efficiency of operations,and employment opportunities. As we noted in theAlbincase, in view of the mechanization and modern-ization within the maritime industry, assignments ofstevedoring work to longshoremen will be of longrunbenefit to the industry as a whole.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following determination of the dispute.Longshoremen employed by Sea-Land Service,Inc.,Kodiak, Alaska, who are currently representedby United Industrial Workers of North America, Pa-cificDistrict, affiliated with the Seafarers'Interna-tionalUnion of North America, AFL-CIO, areentitled to operate the Manitowoc "4000" crawlercrane located on the U.S. Naval Station dock at Kod-iak,Alaska, in the loading and unloading of watervessels.